Mr. Justice Scott delivered the opinion of the court: The Corn Belt National Building and Loan Association filed its bill on February 22, 1900, to foreclose a mortgage in the circuit court of Douglas county, making Samuel A. Richmond, Sarah E. Richmond and the A. N. Kellogg Newspaper Company, a corporation, defendants. This mortgage was executed by Richmond and wife June 6, 1898, to secure an indebtedness of $2000, and recorded in the proper office on June 11, 1898. Answers were filed and such proceedings had that a decree of foreclosure was entered, which is thus set out in the abstract: “Decree of foreclosure ‘subject to the estate in fee worth $1000 owned by Sarah E. Richmond. ’ ” Nothing further appears in the abstract in reference to this decree. The A. N. Kellogg Newspaper Company brings the record here by writ of error, and it is said that the “estate in fee worth $1000,” above referred to, is an estate of homestead, to which the circuit court held Sarah E. Richmond entitled. The newspaper company, by its brief and argument in this court, insists there is error in the decree, for the reason that Sarah E. Richmond’s estate 'of homestead had been extinguished and the decree should not have been subject to that estate. The manner of its divestiture, as stated in the brief and argument of plaintiff in error, was this: On the seventh day of November, 1899, this company recovered a judgment in the circuit court of Cook county against Samuel A. Richmond for $16,-943.50. Execution issued to the sheriff of Douglas county, and a levy was made upon the real estate in question as the property of Samuel A. Richmond. Sarah E. Richmond was the wife of Samuel A. Richmond, and was then occupying the property as a residence and was entitled to an estate of homestead therein, as her husband had deserted her. On April 7, 1900, the premises were sold under this execution for the sum of $5000 to Charles S. Thornton and a certificate of purchase issued to him. On May 2, 1901, the sheriff paid to her, and she accepted, $1000 in satisfaction of her estate of homestead, and thereafter a sheriff’s-deed issued to Thornton. The abstract shows a receipt given by her, which recites the payment of $1000 on May 2, 1901, by the sheriff “as homestead interest in the matter of sale on execution in case of Kellogg Newspaper Co. v. S. A. Richmond, execution issued out of superior court of Cook county, Illinois, said homestead interest being paid me as the wife, of S. A. Richmond, defendant in said execution.”, Mrs. Richmond, still occupies the premises as a residence. The abstract does not show any judgment entered in the superior court of Cook county nor any execution issued out of that court. Counsel for defendant in error Sarah E. Richmond state that there is but one execution shown by the transcript; that this execution issued out of the circuit court of Douglas county; that no levy whatever is endorsed thereon, but, on the contrary, it bears a return of nulla bona. The abstract is a mere index. The portion of it which purports to show the judgment, execution, levy, sheriff’s deed and other instruments pertaining to the sale under execution, is as follows: “45-46 Ex. F. Confession and execution in case of Kellogg Newspaper Company v. Samuel A. Richmond, Circuit Court, Douglas county. 47 Ex. G-. Certificate of levy. 48 Ex. X. Warranty deed, Samuel A. Richmond to Sarah E. Richmond, dated the 5th day of August, A. D. 1895. 49-52 Ex. Y. Warranty deed, Sarah E. Richmond to Samuel A. Richmond, dated the 30th day of November, A. D. 1895. Copy of Douglas county judgment. 53 Certificate of levy. 54-56 Appointment of commissioners, oath and appraisement. 57 Certificate of purchase. 58 Stipulation to consider certain papers in evidence. 59 Sheriff’s deed on execution.” This is not a compliance with the rules of this court, and it is impossible to determine from this meager and insufficient abstract whether the court below erred. “The rules of this court require the party bringing a cause into this court to furnish a complete abstract or abridgment of the record, properly indexed,—such an abstract as will fully present every error and exception relied upon, and sufficient for the examination and determination of the case without an examination of the written record.” Staude v. Schumacher, 187 Ill. 187; Traeger v. Mutual Building Ass. 189 id. 314. As the errors assigned are not made to appear by the abstract, the decree of the circuit court will be affirmed. Decree affirmed.